       Case 7:19-cv-01084-NSR-AEK Document 26 Filed 11/20/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Justin Gonzalez,

                                   Petitioner,                   ORDER

                 -against-                                       19 Civ. 1084 (NSR)(AEK)

Five Points Correctional Facility,

                                    Defendant.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.
        On August 28, 2020, the Court issued a memo endorsement granting Petitioner until

September 29, 2020, to file his opposition to the motion to dismiss that is pending in this habeas

proceeding. ECF No. 25 (attached hereto). At the time, the Court noted that Petitioner was due

to be released on July 30, 2020, but that he had not submitted a change of address form to the

Court, as required. Id. In addition, the Court was concerned about Petitioner possibly using the

assistance of a non-attorney, which the Court noted might be a violation of the law prohibiting

the unlicensed practice of law. Id. The Court stated that it would make efforts to identify

Petitioner’s new address, but if unsuccessful, would mail the memo endorsement to Petitioner at

Cayuga Correctional Facility, which was his last address known to the Court. Id. Having no

other address for Petitioner, the Court mailed its memo endorsement to Petitioner at Cayuga

Correctional Facility, and it was returned as undeliverable.

        The Court has renewed its efforts to identify Petitioner’s new address. Accordingly, the

Court issues this Order, granting Petitioner an additional 45 days—until January 4, 2021—to

serve and file his opposition to the motion to dismiss. Respondent may serve and file reply
      Case 7:19-cv-01084-NSR-AEK Document 26 Filed 11/20/20 Page 2 of 5




papers, if any, within 21 days from the date on which Respondent is served with Petitioner's

opposition.

       Once again, the Court instructs Petitioner that it is his responsibility to keep the Court

informed of his latest contact information and that any failure to do so might result in the Court

dismissing his habeas petition for failure to prosecute. The Court again cautions Petitioner

against using the assistance of a non-attorney in the preparation of his opposition papers.

       The Clerk of the Court is directed to mail a copy of this Order to Petitioner at 501 Elk

Point Road, Livingston Manor, New York 12758. If this is, in fact, the proper address for

Petitioner, Petitioner must take the necessary steps to update his address on file with the Court.

Dated: November 20, 2020
       White Plains, New York

                                                      SO ORDERED.


                                                      ___________________________________
                                                      ANDREW E. KRAUSE
                                                      United States Magistrate Judge




                                                 2
Case 7:19-cv-01084-NSR-AEK Document 26 Filed 11/20/20 Page 3 of 5
Case 7:19-cv-01084-NSR-AEK Document 26 Filed 11/20/20 Page 4 of 5
Case 7:19-cv-01084-NSR-AEK Document 26 Filed 11/20/20 Page 5 of 5
